IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 48109


STATE OF IDAHO,                           )
                                          )
      Plaintiff/Respondent,               )                  Boise, November 2020 Term
                                          )
v.                                        )                  Filed: December 3, 2020
                                          )
JOHN ALLISON HUCKABAY                     )                    Melanie Gagnepain, Clerk
                                          )
      Defendant/Appellant.                )
_________________________________________ )

       Appeal from the District Court of the First Judicial District of the State
       of Idaho, Kootenai County. Benjamin Simpson, District Judge.

       The judgment of the district court is affirmed.

       Lake City Law Group, Coeur d’Alene, attorneys for Appellant.
       Stephen R. Matthews, pro hac vice argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, attorneys for
       Respondent. Kale Gans argued.
                                  ___________________


BEVAN, Justice
       This case comes to the Court on a petition for review from the Idaho Court of Appeals.
Defendant John Huckabay appeals his criminal conviction of felony unlawful possession of a
moose. The primary question before this Court is one of statutory interpretation: whether Idaho
Code section 36-1401(c)(3) requires the unlawful killing, possessing, or wasting of more than
one animal to constitute a felony offense. For the following reasons, we hold that the statute can
plainly apply to the unlawful killing, possessing, or wasting of a single animal.
                          I. FACTUAL AND PROCEDURAL BACKGROUND
       On the morning of October 2, 2014, a married couple heard a gunshot as they were
packing up to leave their cabin by Mica Bay on Lake Coeur d’Alene. They soon left their cabin
and encountered a large truck with a cow moose hoisted in the back on a metal frame. A man
beside the truck introduced himself as John Huckabay. At their inquiry, Huckabay told the
                                            1
couple he had a tag for the moose. The driver, still in the truck, introduced himself as “Bob” and
was later identified as Bob Cushman, a local butcher and the owner of the vehicle. As the couple
departed, the wife looked up Idaho’s moose hunting season on her phone. Concerned of a
potential hunting violation, the couple proceeded to the Idaho Department of Fish and Game’s
(“IDFG”) regional office where they reported the shooting of an antlerless moose by a man
named Huckabay.
         An IDFG enforcement officer contacted Huckabay that same afternoon and they met at
the IDFG regional office in Coeur d’Alene. While Huckabay did not give the IDFG officers
information about Cushman or details about who specifically shot the moose, Huckabay
accompanied a third officer to the area where the moose had been killed. There was
“considerable blood” and some moose hair on the lawn of the “kill site,” and Huckabay pointed
out where the moose had been lying when he arrived on the scene to collect the carcass.
         Meanwhile, that same afternoon, two enforcement officers obtained Cushman’s address
and visited his residence. Cushman has been a butcher in the area for years, and has a butcher
shop and walk-in cooler on his property. He often permits customers and friends to use the walk-
in cooler and cutting room. With Cushman’s permission, the officers checked inside the cooler
and found a skinned and quartered cow moose, which lacked the requisite tag. The officers also
noted that the carcass was still “very warm,” showing it had only recently been placed in
Cushman’s cooler. Cushman told the officers he did not know how the carcass came to be in his
cooler. The officers took photographs and samples, with tests later confirming that the meat and
blood samples from the carcass, kill site, and Cushman’s truck all came from the same cow
moose.
         On March 1, 2017, a grand jury indicted Huckabay for felony unlawful killing or
possession of a moose in violation of Idaho Code sections 36-1404(c)(3) and 36-1404(a)(2).
Huckabay’s indictment charged him with “UNLAWFUL KILLING OR POSSESSION OF A
MOOSE, Idaho Code § 36-1401(c)(3), § 36- 1404(a)(2), a Felony,” committed on October 2,
2014.
         Huckabay moved to dismiss his indictment, arguing the evidence was insufficient to
establish probable cause and the indictment lacked essential elements of the crime. He also filed
additional motions to challenge a lack of jurisdiction. Each of these issues hinged on his
argument that the plain language of Idaho Code section 36-1404(c)(3) requires more than one
                                                2
animal to warrant a felony charge. The district court denied Huckabay’s motions, finding that the
indictment was sufficient to establish probable cause that Huckabay possessed the moose even if
there was insufficient evidence to establish he killed the moose in question. The State then
amended the indictment to read: “That the Defendant, JOHN ALLISON HUCKABAY, on or
about October 2, 2014, in the County of Kootenai, State of Idaho, did unlawfully possess a wild
animal with a single damage assessment of more than one thousand dollars ($1,000.00), to-wit:
A cow moose in a closed season and/or without a tag, . . . ” Huckabay sought to dismiss the
amended indictment, still arguing that a single moose did not constitute a felony violation under
Idaho law, but the district court again denied his motion. Huckabay also filed a motion for
permission to appeal the statutory interpretation and vagueness issues. This was also denied. The
district court explained that the law plainly permitted a felony where the damage value
assessment exceeded $1,000, including where a single animal had been killed or possessed.
       The case proceeded to a two-day jury trial and on February 7, 2018, the jury found
Huckabay guilty of unlawful possession of a moose in violation of Idaho Code section 36-
1401(c)(3). Huckabay immediately filed a motion to dismiss, which was denied. The district
court sentenced Huckabay with a $1,500 civil penalty, imposed a $25,000 fine, revoked his
Idaho hunting and fishing license for three years, and set a prison sentence of one year fixed, one
year indeterminate, which was suspended for two years. The district court then placed Huckabay
on probation and ordered him to serve 30 days of local incarceration within three months of
sentencing. Huckabay timely appealed his conviction.
       The case first came to the Idaho Court of Appeals, which held “that I.C. § 36-1401(c)(3)
requires the unlawful killing, possessing, or wasting of more than one animal to constitute a
felony offense.” State v. Huckabay, No. 46085, 2020 WL 597047, at *1 (Idaho Ct. App. Feb. 7,
2020), review granted (June 23, 2020). Its decision centered on interpreting the language of the
statute to mean “two or more” numbers or species of wildlife. Id. at *4. Thus, the court
concluded, the district court erred in construing the statute and should have granted Huckabay’s
motion to dismiss. Id. at *1. The Court of Appeals then reversed the district court’s order and
vacated the judgment of conviction. Id. The State timely petitioned this Court for review.
                                   II. STANDARD OF REVIEW
       Where a case comes before this Court on a petition for review, we give “serious
consideration to the views of the Court of Appeals, but directly review[] the decision of the

                                                3
lower court.” State v. Purdum, 147 Idaho 206, 207, 207 P.3d 182, 183 (2009) (quoting State v.
Oliver, 144 Idaho 722, 724, 170 P.3d 387, 389 (2007)).
       The rules of statutory interpretation are well established. Statutory interpretation is a
question of law freely reviewed by this Court. State v. Burke, 166 Idaho 621, ___, 462 P.3d 599,
601 (2020). We interpret a statute with its literal language to “giv[e] words their plain, usual, and
ordinary meanings.” Id. However, a statutory provision is not interpreted in isolation; rather, it is
interpreted “within the context of the whole statute.” Id. This means we give effect “to all the
words and provisions of the statute so that none will be void, superfluous, or redundant.” Id.
When applying these criteria, “we must also remember that ‘statutes which are in pari materia
are to be taken together and construed as one system, and the object is to carry into effect the
intention. It is to be inferred that a code of statutes relating to one subject was governed by one
spirit and policy, and was intended to be consistent and harmonious in its several parts and
provisions.” State v. Lantis, 165 Idaho 427, 429, 447 P.3d 875, 877 (2019) (quoting City of Idaho
Falls v. H-K Contractors, Inc., 163 Idaho 579, 583, 416 P.3d 951, 955 (2018) (internal citation
omitted)). In addition, this Court does not implement the rules of statutory construction unless
the language is ambiguous, which occurs where “reasonable minds might differ or be uncertain
as to [the statute’s] meaning.” City of Idaho Falls v. H-K Contractors, Inc., 163 Idaho at 582,
416 P.3d at 954.
                                           III. ANALYSIS
       The key issue on appeal is whether Idaho Code section 36-1401(c)(3) requires the
possessing of two or more animals to constitute a felony violation. Both parties argue that the
statute is plain and unambiguous. We agree with the State that the statute is a broad and inclusive
prohibition of the unlawful killing, possessing, or wasting of any wildlife where the reimbursable
damage assessment exceeds $1,000.
       Title 36, chapter 14 of the Idaho Code enumerates the general penal provisions for
violations of the state’s fish and game laws. The statute under which Huckabay was charged
establishes the requirements for a felony violation where there is unlawful killing, possessing, or
wasting of wildlife:
       (c) Felonies. Any person who pleads guilty to, is found guilty or is convicted of a
       violation of the following offenses shall be guilty of a felony:
       ...

                                                 4
       3. Unlawfully killing, possessing or wasting of any combination of numbers or
       species of wildlife within a twelve (12) month period which has a single or
       combined reimbursable damage assessment of more than one thousand dollars
       ($1,000), as provided in section 36-1404, Idaho Code.
I.C. § 36-1401(c)(3) (2014). Idaho Code section 36-1404(a) values a moose at $1,500 and a
trophy moose at $10,000. I.C. § 36-1404(a). Thus, the possession of any single moose—trophy
or not—exceeds the base reimbursable damage assessment required under Idaho Code section
36-1401(c)(3). The question remains, however, whether multiple animals are also required.
Importantly, we note that we are reviewing the language of section 36-1401(c)(3) as it existed in
2014 when Huckabay was alleged to have committed his crime. This statute was amended by the
Idaho Legislature in 2020 in response to the Court of Appeals decision in this case. See Ch. 216,
§ 1, 2020 Idaho Sess. Laws 216, eff. March 19, 2020; Statement of Purpose, H.B. 528, Idaho
Legis. (Idaho 2020). We note this statutory change only for clarity in the record. The 2020
amendment played no role in the Court’s analysis of this opinion.
       The interpretation of Idaho Code section 36-1401(c)(3) is an issue of first impression for
this Court. In turning to the statute, we read the language as a whole, giving words their plain
and ordinary meanings. State v. Burke, 166 Idaho at ___, 462 P.3d at 601. One provision cannot
be read to render other sections absurd or superfluous. Id. As a result, we read the “any
combination of numbers or species of wildlife” provision alongside the rest of the statute, which
specifies that the unlawfully possessed wildlife must have “a single or combined reimbursable
damage assessment of more than one thousand dollars ($1,000), . . . ” I.C. § 36-1401(c)(3)
(2014) (emphasis added). A “single” damage assessment shows that a felony violation can occur
with a single animal, while a “combined” reimbursable damage assessment would only occur in
scenarios involving either multiple numbers or species of wildlife. For instance, if two bighorn
sheep were unlawfully killed, they would have a combined reimbursable damage assessment
with each animal contributing its worth to the total damages. If a single moose were unlawfully
killed, it would have a single reimbursable damage assessment exceeding $1,000. Indeed, the
reimbursable damage assessments are calculated “per animal killed, possessed or wasted,” under
Idaho Code section 36-1404(a) (emphasis added). Thus, the statute as a whole does not focus on
the total number of animals possessed or killed, nor the species affected. Instead, section 36-
1401(c)(3)’s language directs to, and relies on, the monetary value of the wildlife killed,


                                               5
possessed, or wasted—an amount that could be achieved by the possession of a single animal—
in determining felony status. See I.C. § 36-1401(c)(3) (2014).
       The need for this value requirement is also highlighted in examples of various poaching
scenarios. One such hypothetical was presented by the State to showcase the effects of
Huckabay’s interpretation. In that hypothetical, a hunter could kill a trophy moose and common
squirrel with very different effects. The death of a trophy moose alone would result in a
misdemeanor, despite its singularly high value of $10,000, while the deaths of both a trophy
moose and squirrel would result in a felony despite the squirrel’s estimated value at $0. No
change is made to the total assessed damages of $10,000 in these scenarios. Rather, only the
number of animals killed on the illegal hunt changes. Taking this a step further, a similar analysis
shows that a hunter could proceed to hunt down a squirrel ($0), rabbit ($50), duck ($50), and two
wild turkeys ($500 total) with only a misdemeanor poaching prosecution to follow, despite the
higher variety and numbers of species killed. However, killing either a trophy moose ($10,000)
or deer ($2,000), for instance, would raise the charges to a felony under Idaho law. See I.C. §§
36-1401(c)(3), 36-1404(a). Running through these scenarios emphasizes the statute’s enduring
focus on the “single or combined reimbursable damage assessment of more than one thousand
dollars ($1,000)” rather than a requirement for a hunter to simply shoot two or more “of any
combination” of species. I.C. § 36-1401(c)(3) (2014).
       Indeed, the provision “any combination of numbers or species of wildlife” is broad
language to incorporate all species, in any amount, of valued wildlife as a potential felony
violation. See I.C. § 36-1401(c)(3) (emphasis added). The words “combination,” “numbers,” and
“species” were used in the plural to expand the statute to include more wildlife, not to exclude a
hunter who poaches a single high-value game animal.
       Thus, the most reasonable reading of the statute permits a felony charge where any
number of wildlife—including a single animal—is unlawfully killed, possessed, or wasted, and
exceeds a single or combined reimbursable damage value of $1,000. To read the law as
Huckabay would creates a situation in which a hunter can be prosecuted only for felony unlawful
possession of a moose where he has also possessed a second creature, regardless of its value or
lack thereof. Such an interpretation largely disregards the legislature’s carefully enumerated
wildlife values and undermines the statute’s value-based scheme. We, however, will not construe


                                                 6
a statute to mean something it does not say. Verska v. Saint Alphonsus Reg’l Med. Ctr., 151
Idaho 889, 895, 265 P.3d 502, 508 (2011).
       Both parties also cite a case similar to Huckabay’s situation, State v. Hughes, 161 Idaho
826, 392 P.3d 4 (Ct. App. 2014), where a hunter moved to dismiss two felony charges for
unlawfully wasting and possessing a single trophy mule buck deer. 161 Idaho at 828–29, 392
P.3d at 6–7. Like this case, the Hughes defendant brought a jurisdictional claim based on the
plain language of the statute, arguing that the State failed to set forth facts essential to establish
the felony offenses charged. Id. at 829, 392 P.3d at 7. However, the argument in Hughes focused
on the plain language of the reimbursable damage assessment lists—one for enumerated wildlife
and a second for flagrant violations for killing, possessing, or wasting enumerated trophy big
game. Id. at 831–32, 392 P.3d at 9–10. These two separate lists, the Idaho Court of Appeals
concluded, required the State to allege a flagrant violation where “the reimbursable damage
assessment from the second list [is] to be used in charging a violation under section 1401(c)(3).”
Id. Thus, the court rejected the State’s circular reasoning that the charged felony was the required
flagrant violation to charge Hughes with a felony violation. Id. at 832, 392 P.3d at 10. The court
then affirmed the district court’s dismissal of the felony charges for jurisdictional deficiencies.
Id. at 833, 392 P.3d at 10.
       Huckabay specifically points to the Hughes court’s summary of Idaho Code section
1401(c)(3) to support his argument that the statute requires the taking of multiple animals for a
felony violation:
       In order to state the essential facts of an I.C. § 36–1401(c)(3) violation, the
       prosecutor must allege that the defendant unlawfully killed, possessed, or wasted
       any combination of numbers or species of wildlife within a twelve-month period
       with a single or combined reimbursable damage assessment of more than $1,000.
Id. at 832, 392 P.3d at 10. This summary does nothing to clarify the statute. Rather, it simply
restates the provision’s language in question. Moreover, Huckabay ignores the court’s additional
statements that had the charging documents appropriately alleged a flagrant violation, then the
State could have charged Hughes under Idaho Code section 36–1401(c)(3) for the unlawful
possession of a single mule deer.
          If the information had alleged that Hughes killed, possessed, or wasted the
       mule deer by one of the acts enumerated in I.C. § 36–1402(e)(1–5), then the
       charged felony under I.C. § 36–1401(c)(3) would be appropriate since the mule


                                                  7
       deer also qualified as a trophy game animal, thus falling within the $2,000
       reimbursable damage assessment.
Id. at 833, 392 P.3d at 11. While section 36–1401(c)(3)’s language was not directly interpreted
or addressed in Hughes, this assessment showcases the appellate court’s plain reading of the
statute to permit a felony where a single trophy mule deer had been killed. In other words, the
text was clear to the court—as it is to us—that a single animal’s unlawful possession constitutes
a felony because it was valued at over $1,000.
       We conclude that Idaho Code section 36-1401(c)(3) is plain and unambiguous. In reading
the statute as a whole, the law provides a felony violation occurs when wildlife is unlawfully
killed, possessed, or wasted and its reimbursable damage assessment exceeds $1,000. Thus, the
indictment appropriately charged Huckabay with a felony offense under Idaho Code section 36-
1401(c)(3). While Huckabay raised other jurisdictional and due process issues in his appeal, each
of them relied on his incorrect interpretation of the statute. Because our decision regarding the
plain interpretation of the statute resolves Huckabay’s additional arguments on appeal, we need
not address them.
                                        IV. CONCLUSION
       For the foregoing reasons, we affirm the district court and hold that the plain meaning of
Idaho Code section 36-1401(c)(3), as it existed at the time of the offense charged in this case,
permitted a felony violation where a hunter unlawfully kills, possesses, or wastes any quantity of
wildlife with a reimbursable damage assessment of more than $1,000.

       Chief Justice BURDICK, Justices BRODY, STEGNER and MOELLER, CONCUR.




                                                 8